department of the treasury internal_revenue_service appeals_office irs release number release date pate jul person to contact name employee 1d number telephone fax hours employer ip number uniform issue list uil certified mail dear this is final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 of the code the adverse determiration for the following reasons we mace you are not organized for one or more exempt purposes as required for tax-exempt organizations described under sec_501 of the internal_revenue_code contributions to your organization are not deductible under sec_170 of the code you're required to file federal ncome tax returns on forms u s_corporation income_tax return mail your form to the appropriate internal_revenue_service center per the form's instructions you can get forms and instructions by visiting cur we site at www irs gov forms-pubs or by calling 800-tax-form we'll make this letter and the proposed adverse determination_letter available for public inspection under section of the code after deleting certain identifying information we provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that sho w our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this deterraination you can file an action for declaratory_judgment under the provisions of sec_7428 of the code in either the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia letter rev catalog number 40683r you must file a petition or complaint in one of these three courts within days from the date we mailed this determination_letter to you contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment you can write to the courts at the following addresses united_states tax_court us court of federal claims us district_court for the district of columbia second street nw washington dc madison place nw washington dc constitution avenue nw washington dc note we will not delay processing income_tax returns and assessing any taxes due even if you file a petition for declaratory_judgment under sec_7428 of the code please refer to the enclosed publication how to appeal an irs determination on tax-exempt status for more information about the appeals process you also have the right to contact the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call tas assistance is not a substitute for established irs procedures such as the formal appeals process tas cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court if you have questions contact the person at the top of this letter sincerely appeals team manager enclosures publication ce letter rev catalog number 40683r ‘ yf y department of the treasury internal_revenue_service p o box cincinnati oh oo q - date jul fi legend b date c state d organization e date dear employer id number contact person id number contact telephone number contact fax number vil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the‘information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed on b in the state of c your incorporation document states that you are a professional_service_corporation formed to practice the profession of medicine and you have the authority to issue shares of stock you were formed and are controlled by d a sec_501 public charity your incorporation document is silent regarding the disposition of your assets upon your dissolution you subrhitted an unfiled certificate of amendment to your incorporation document signed by your sole shareholder this proposed amendment includes a statement that you are organized exclusively for c purposes and that upon your dissolution your assets will be distributed to organizations that are qualified under sec_501 you also indicated that the certificate of amendment had been submitted to be filed with the licensing authority for all professional corporations that engage in the practice of medicine in the state of c we requested a copy of the certificate of amendment that shows proof of filing from you twice you stated you are still working on the filing of the amendment and you expect to have the proof of filing by e you did not provide any specific reason why it takes an extended period of time to obtain an approval for the certificate of amendment from state of c you have a sole shareholder an individual employed and selected by d the relationship between you and the sole shareholder is subject_to a shareholders’ agreement the agreement provides that the sole shareholder he shall ho d the shares solely for the benefit of d and exclusively in furtherance of the charitable purposes of d d shall retain ultimate control_over your activities and finances and shall retain sole power and discretion law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operatec exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization engage otherwise than as an insubstantial part of its activities in activities that in taemselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 holds that an organization is not organized exclusively for one or more exempt durposes unless its assets are dedicated to an exempt_purpose an organization’s assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization’s articles or operation of law be distributed for one or more exempt purposes revenuc procedure i r b sec_3 states that a determination_letter or ruling on exempt status is issued based solely upon the facts and representations contained in the administrative record the applicar t is responsible for the accuracy of any factual representations contained in the application section and its predecessors provides that a favorable determination_letter or ruling will be issued to an organization only if i s application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed in 372_fsupp_770 e d cal the court concluded that one seeking a tax exemption has the burden of establishing his right to a tax-exempt status 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of his application_for exempt status the court in finding that the actu l purposes displayed in the adrainistrative record supported the service’s denial stated it is well- acceptec that in initial qualification cases such as this gaps in the administrative record are resolved against the applicar t the court noted that if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process the court also highlighted the principle that exemptions from income ax are matters of legislative grace application of law letter rev catalog number 47630w as stated in sec_1_501_c_3_-1 to qualify for exemption under sec_501 of the code an organizztion must be both organized and operated exclusively for purposes described in sec_501 your incorporation document states that you were formed for the business_purpose of practicing medicine your formation document does not limit your purposes to one or more exempt purposes as required by sec_1_501_c_3_-1 causing you to fail the organizational_test additionally your incorporation docume 1t does not have a dissolution provision as required by sec_1_501_c_3_-1 which also causes you to fail the organizational_test your certificate of amendment does not show proof of filing with state of c leaving us to rely on the original incorporation document your original incorporation document lacks a purpose and dissolution clause that meets tte requirements under sec_501 of the code as in universal life church you have the burden of estab ishing that you qualify for tax exemption as explained in new dynamics foundation an organization must establish through its administrative record that it meets the requirements for exemption you have failed to provie sufficient documentation to establish that you are exempt from taxation as required by revproc_2018_5 conclusion based the information submitted you have failed to establish that you are organized exclusively for exempt_purpose within the meaning of sec_501 of the code and the related_income tax regulations therefo -e based on the administrative record you fail to qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e he law or authority if any you are relying on a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents ‘four name address eraployer identification_number ein and a daytime phone number ‘he signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative l‘or an officer director trustee or other official who is authorized to sign for the organization jnder penalties of perjury i declare that i examined this protest statement including ccompanying documents and to the best of my knowledge and belief the statement contains all 1elevant facts and such facts are true correct and complete letter rev catalog number 47630w ne of the following declarations lor authorized representatives e under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs mst file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already jone so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’l continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more informa‘ion about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law sequires that you use the irs administrative process first sec_7428 of the code where send your protest please sec_2nd your protest statement form_2848 if needed and any supporting documents to the applicable address vj s mail street address for delivery service internal_revenue_service 1o determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you car also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you azree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income ax filing_requirements letter rev catalog number 47630w io you car find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
